Citation Nr: 1621710	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  06-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities. 
 
2.  Entitlement to service connection for glaucoma (claimed as eye condition).
 
3.  Entitlement to an increased rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In April 2008, the Veteran was afforded a Board hearing held by the undersigned. 

This matter originally reached the Board in April 2010.  A fourth issue, entitlement to service connection for diabetes mellitus, type 2, due to Agent Orange exposure, was noted in the original appeal.  However, at the April 2008 hearing, the Veteran withdrew that issue and requested that the matter be addressed as a service connection claim for diabetes mellitus pursuant to 38 U.S.C.A. § 1151.  Since the RO had not previously adjudicated the claim under that theory, the Board referred the matter to the RO for adjudication.  In July 2013 and October 2013 rating decisions, the RO denied service connection for diabetes mellitus, type 2 under 38 U.S.C.A. § 1151.  The Veteran has not appealed this decision.  Therefore, the matter is no longer under appeal. 

In the April 2010 Board decision, the issue regarding an increased rating for hypertension was remanded for a VA examination, which was conducted in August 2014.  

The issues pertaining to service connection for glaucoma and peripheral neuropathy were also remanded.  The Veteran claimed these conditions were secondary to the claimed service-connected diabetes mellitus, type 2.  Accordingly, the Board found these claims were inextricably intertwined with the referred service connection claim for diabetes mellitus, and deferred adjudication. 

A total disability rating based on TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his hypertension.  In fact, the medical evidence of record indicates that any functional impairment caused by the hypertension is, at worst, mild, and would not significantly impair the Veteran's ability to work. See May 2010 and August 2014 VA examinations.  The August 2014 examiner opined that the Veteran would have to "sometimes" stop and rest due to headaches and dizziness, possibly due to hypertension.  This limitation does not indicate that the Veteran is precluded from employment.  Therefore, a TDIU is not warranted.  


FINDINGS OF FACT

1.  Glaucoma is not etiologically related to a disease, injury, or event in service. 

2.  The Veteran has not been diagnosed with peripheral neuropathy of the upper extremities.  

3.  There is evidence of a neuropathic condition of the lower extremities.  However, there is no etiological relationship to service.  

4. Throughout the entire period on appeal, the Veteran's systolic blood pressure did not meet or exceed 200 mm Hg.
 
 5. Throughout the entire period on appeal, the Veteran's diastolic blood pressure did not meet or exceed 110 mm Hg.



CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for glaucoma have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 C.F.R. §§1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claims below were initially raised on a secondary basis due to diabetes mellitus, type 2.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder. 
38 C.F.R. § 3.310(a).  Secondary service connection may also be found in certain instances in which a service-connected disability aggravates another condition.  In this instance, the RO declined to service connect diabetes mellitus.  The Veteran has not appealed that decision.  Since diabetes mellitus has not been service-connected, the Veteran has no basis for service connection under that theory.  Accordingly, the Board focused its review on other theories available to the Veteran.   

A.  Peripheral Neuropathy

The Veteran asserts that he has peripheral neuropathy of the upper and lower extremities that is related to service.  To date, there is no evidence of a current disability, with signs and symptoms consistent with peripheral neuropathy or any other neurological disorder of the upper extremities.  The most recent examination conducted in August 2014 revealed the upper extremities were normal.  Prior to this examination, there is no evidence of any neuropathic condition affecting the upper extremities or symptoms such as pain or fatigue that could be attributed to any such condition. 

In examining the lower extremities, evidence of a neuropathic defect, independent of residual effects of working as a truck driver, was noted at the August 2014 VA examination.  A prior September 2005 examination noted a compressive neuropathic condition related to the Veteran sitting for long periods in a truck.  The 2014 examination revealed a mild form of peripheral neurological deficit of the lower extremities with 1+ edema of the right lower extremity, 1+ in the left lower extremity, and 2+ in the peripheral pulses for all extremities.  However, in reviewing the evidence, there is no etiological link of this lower extremity disability to service. 

In service, the Veteran did not complain of any issues with his arms or legs or any signs or symptoms noted that would correspond with peripheral neuropathy including at a September 1975 examination, a February 1987 Report of Medical History, and several sick call visit notes shown throughout service.   Furthermore, no current or previous treating or evaluating source has linked the claimed upper extremity neurological condition or the diagnosed lower extremity neurological deficit to service.  

The only person making linking the condition to service is the Veteran.  As an individual without medical training, he is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Only those with medical expertise are competent to determine issues that are medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  The issues of diagnosis and etiology of a condition as complex as peripheral neuropathy require medical knowledge, which the Veteran lacks.  

Without probative evidence linking the lower extremity neurological condition to service, and more than 10 years between separation and evidence of the purported condition, the Board declines to service connect peripheral neuropathy of the lower extremities.  The Board also declines to service connect peripheral neuropathy of the upper extremities since there is no evidence of a current disability.  Absent a current disability, service connection is not warranted.

B.  Glaucoma 

In September 2001, a VA optometrist diagnosed a mild form of glaucoma.  In evaluating, diagnosing and treating the condition, no treating or evaluating source has linked the glaucoma to any occurrence in service.  

The only individual making the link is the Veteran, and he is not competent to make such a link.  The only person making linking the condition to service is the Veteran.  Only those with medical expertise are competent to determine issues that are medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  The issue of the etiology of a complex medical condition such as glaucoma requires medical knowledge, which the Veteran lacks.  Accordingly, as an individual without medical training, he is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without a link made by a post-service treating and/or evaluating medical professional, the Board reviewed the service treatment records.  Unfortunately, these records failed to provide evidence of incurrence in service. 

In reviewing the service treatment records, the Veteran had no reported eye issues or diagnoses.  A September 1975 examination revealed eyes within normal limits and 20/20 vision bilaterally.  In several sick call visits and physicals conducted during service, the Veteran was treated primarily for his hypertension.  During treatment, no vision issues were identified by any treating source or complained of by the Veteran.  In a February 1987 Report of Medical History prepared at separation, the Veteran did not report any issues with his vision. 

Without evidence of glaucoma during service, its diagnosis more than 15 years after service separation, and no objective statement from competent persons regarding the relationship between glaucoma and service, service connection is not warranted.  

II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Hypertension

The Veteran is currently in receipt of a 10 percent rating for hypertension. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension is evaluated under Diagnostic Code 7101 as noted below.  Id.  

Diastolic pressure predominantly 100 or more, or; systolic pressure 
			predominantly 160 or more, or; minimum evaluation for an 
			individual with a history of diastolic pressure predominantly 100 
			or more who requires continuous medication for control	10  

Diastolic pressure predominantly 110 or more, or; systolic pressure 
			predominantly 200 or more	20  

Diastolic pressure predominantly 120 or more	40

Diastolic pressure predominantly 130 or more	60 

In the Veteran's July 2005 claim, he contended that he was entitled to a higher rating for his hypertension since he has had to change his medications to manage his condition.  He has also reported having symptoms including headaches and dizziness, which he attributes to his service-connected hypertension. 

Rather than generalized symptoms, the rating criteria focus on a history of blood pressure readings.  In reviewing the blood pressure readings of record, the RO found no increase warranted in its October 2005 rating decision.  The RO found a 10 percent rating appropriate because the Veteran needed medication to control his blood pressure.  The Veteran's appeal to the Board followed.   

The Board's independent review of the evidence of record fails to support a rating in excess of 10 percent is warranted for hypertension.  During the appeals period there have been no predominant diastolic blood pressure readings of 110 or more, or systolic blood pressure readings of 200 or more.  

In April 2005, the Veteran attended a new patient assessment at the Phoenix, Arizona VA Medical Center (Phoenix VAMC) Gold Clinic.   The assessment captured that the Veteran was on several medications to manage his blood pressure including felodipine, hydrochlorothiazide, lisinopril and metoprolol tartrate.  The Veteran reported that his health was good.  His blood pressure measured 130/70.  The Veteran's need to take medication and normal blood pressure levels were consistent with the 10 percent rating in effect.  

After filing his claim in July 2005, VA scheduled the Veteran for an examination in September 2005.  The readings taken during the examination were within range of the April 2005 reading.  During the examination, the Veteran's blood pressure was taken three times resulting in scores of 131/81, 130/79 and 133/77.   In addition to the normal blood pressure readings, the examiner found no evidence of additional cardiovascular issues (e.g. history of heart trauma, cardiac neoplasm, renal disease, nosebleeds, or stoke).  The only issues reported by the Veteran were fatigue, headaches and vision changes.  

Following the September 2005 VA examination, the next known blood pressure checks occurred in October 2008 and April 2009 during appointments at the Mesa, Arizona VA Outpatient Clinic.  The readings remained within the range of previous evaluations with readings of 132/84 and 135/85, respectively. 

The Board noted dramatic increases in blood pressure readings in September 2009 and March 2010, to 159/96 and 151/87, respectively.  However, such increases did not continue. When evaluated at the May 2010 VA examination, the Veteran's blood pressure level taken four times was 132/79, which was consistent with earlier ratings. The Veteran was found to have normal cardiac functioning. 

In November 2013, the Veteran had another temporary spike in readings at a VAMC follow-up appointment with a blood pressure reading of 154/101.  However, the Veteran's blood pressure returned to normal in a subsequent May 2014 VAMC follow-up at the Williams Air Force Base (AFB) Outpatient Clinic (OPC) with a reading of 131/86.  

The blood pressure readings remained within the 130s/80s through the August 2014 VA examination.  Readings at the examination were 128/80, 136/86, and 132/83.  

In evaluating the readings throughout the rating period, the Veteran's readings predominate in the 130s/80s.  Any increases shown were only temporary, and, even then, diastolic pressure never reached 110 or above, and systolic pressure never reached 200 or more.  Without evidence of blood pressure readings consistent with higher rating criteria, a rating in excess of 10 percent is denied. 

B.  Extraschedular Consideration

Whether the Veteran's case should be referred for extraschedular consideration has been examined, but a referral is not warranted.  Thun v. Peake, 22 Vet. App. 111  (2008).  Where an exceptional case arises in which a rating based on the statutory schedules are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  38 C.F.R. 
§ 3.321.  If, however, the schedular criteria do not reasonably describe the Veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.; see also Thun, 22 Vet. App. 111. 

In this case, the Veteran's symptoms associated with his hypertension have been considered.  The Veteran's hypertension must be controlled by medication, which has been changed during the appeal period.  The Veteran is in receipt of a 10 percent rating precisely because he requires medication to manage his hypertension as contemplated by the rating schedule.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Higher ratings require higher diastolic and/or systolic pressure readings than shown.  Accordingly, the schedular criteria contemplate the Veteran's symptoms and are adequate to rate his hypertension. 

The Board recognizes that the residual symptoms complained of by the Veteran are not encompassed by the rating schedule including headaches, dizziness, and fatigue.  However, the Veteran has made statements that these symptoms are largely controlled by medication, as noted in his 2008 hearing testimony.  The Veteran reported working a full-time job for the Arizona State Prison throughout the appeal period and has not required hospitalizations due to his hypertension including the claimed residual symptoms.  Therefore, a referral for extraschedular consideration is not warranted. 
 
III.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to the Veteran's claims in an August 2003 notice.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO assisted the Veteran by obtaining his service treatment records and post-service treatment records, which have been associated with the claims file. 

With respect to examinations, the Veteran has been afforded multiple VA examinations pertaining to his pending increased rating claim and, to a certain degree, the service connection claims, which were conducted in September 2005, May 2010, and August 2014.  The Board finds these examinations and opinions as to the resolved issues are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion to adjudicate the pending claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

As for the claimed peripheral neuropathy and glaucoma, examinations would be fruitless.  There is no objective evidence of any symptoms of glaucoma or peripheral neuropathy during service, nor does the Veteran contend he experienced relevant symptoms.  Under these circumstances, an examination or opinion is not necessary with respect to these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran was also provided the opportunity for a hearing before the undersigned VLJ. VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, he or she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the undersigned Veterans Law Judge specifically addressed the purported etiology of the claimed disabilities, as well as the reason for the increased rating claim for hypertension, by asking a series of questions.  The Veteran's representative also asked questions.  The Veteran was also asked whether additional relevant evidence existed that had not been obtained.  There was no indication that any evidence had yet to be obtained.  The Board finds that the Veteran was not prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is denied. 
 
Service connection for glaucoma is denied.

A disability rating in excess of 10 percent for service-connected hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


